UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1459


BRANCH BANKING AND TRUST COMPANY,

                Plaintiff - Appellee,

          v.

CATHY G. LANIER; RANDY D. LANIER,

                Defendants - Appellants,

          and

TECHNOLOGY SOLUTIONS, INC.,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:13-cv-01318-JFA)


Submitted:   October 22, 2014               Decided:   October 29, 2014


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cathy G. Lanier; Randy D. Lanier, Appellants Pro Se.            Steven
Barry Licata, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy and Cathy Lanier (collectively, “the Laniers”)

appeal the district court’s judgment in favor of Branch Banking

& Trust Company (“BB&T Co.”) and its order denying their Fed. R.

Civ. P. 59(e) motion for reconsideration.                     We affirm.

            First,       the     Laniers      challenge       the    district         court’s

jurisdiction      over     BB&T    Co.’s      action.         We    conclude      that     the

district    court    correctly          found      complete    diversity         among    the

parties    and,     therefore,          had       jurisdiction      under        28    U.S.C.

§ 1332(a) (2012).          See United States ex rel. Vuyyuru v. Jadhav,

555 F.3d 337, 348 (4th Cir. 2009) (stating standard of review);

Hoschar v. Appalachian Power Co., 739 F.3d 163, 170-71 (4th Cir.

2014)     (discussing          diversity        jurisdiction         with     regard       to

corporations).           Next,    the    Laniers      suggest       that    the       district

court judge displayed bias towards them, but the record does not

support their claim.              See Belue v. Leventhal, 640 F.3d 567,

573 (4th Cir. 2011) (providing standard).

            Finally, after a careful review of the record, we hold

that the district court properly rejected the Laniers’ various

attempts   to     show    that    the    promissory      note       and    the    mortgages

obligating them to BB&T Co. were invalid or unenforceable and to

challenge the amount of damages awarded by the district court.

            Accordingly, we affirm the judgment of the district

court and its order denying reconsideration.                         We dispense with

                                              2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       3